Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Lin (US 20150364394 A1) and Morikazu et al (US 20090203193 A1) are hereby cited as the closest prior arts. Figure 2 of Lin discloses a method of forming a plurality of semiconductor devices on a semiconductor substrate (120), the method comprising: providing a semiconductor substrate (120) comprising a first surface, a second surface, a size, and a thickness where the second surface opposes the first surface and the thickness is between the first surface and the second surface; and processing the semiconductor substrate (120) through a plurality of semiconductor device (124) fabrication processes to form a plurality of semiconductor devices on the first surface ([0040]); and wherein the semiconductor substrate (120) is not coupled with one of a carrier and a support. Morikazu is a pertinent art which teaches fabrication of semiconductor devices from wafers. Morikazu teaches that semiconductor wafer (substrate) is a 
 
However, none of the above prior arts alone or in combination with other arts teaches a method of forming a plurality of semiconductor devices on a semiconductor substrate, wherein the method comprising “processing the semiconductor substrate through a plurality of semiconductor device fabrication processes to form a plurality of semiconductor devices on the first surface; wherein the thickness is between 70 microns and 500 microns and the size is 100 millimeters; and wherein the semiconductor substrate is not coupled with one of a carrier and a support” or “processing the semiconductor substrate through a plurality of semiconductor device fabrication processes to form a plurality of semiconductor devices on the first surface; wherein the thickness is between 100 microns and 575 microns and the size is 150 millimeters; and wherein the semiconductor substrate is not coupled with one of a carrier and a support” or “processing the semiconductor substrate through a plurality of semiconductor device fabrication processes to form a plurality of semiconductor devices on the first surface; wherein the thickness is between 120 microns and 600 microns and the size is 200 millimeters; and wherein the semiconductor substrate is not coupled with one of a carrier and a support” in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 1, 8 and 15 are allowed.
Claims 2-7, 9-14 and 16-20 are allowed as they depend on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        05/14/2021